UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1115



SUBASINGHE NISSANKA DIAS,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-701-881)


Submitted:   January 18, 2008             Decided:   February 6, 2008


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Don W. Pak, Philadelphia, Pennsylvania, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James E. Grimes, Senior
Litigation Counsel, William C. Minick, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, DC, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Subasinghe Nissanka Nil Rukma Dias, a native and citizen

of Sri Lanka, petitions for review of an order of the Board of

Immigration Appeals (the “Board”) affirming the immigration judge’s

denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).*

            We    have    reviewed   the     administrative     record,   the

immigration judge’s decision, and the Board’s affirmance thereof,

and find that substantial evidence supports the ruling that Dias

failed to establish a nexus between the alleged persecution and a

protected ground.        See 8 C.F.R. § 1208.13(a) (2005) (stating that

burden of proof is on alien to establish eligibility for asylum);

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).               Such a

causal nexus is required to support the grant of asylum.            8 U.S.C.

§ 1101(a)(42)(A) (2000); Saldarriaga v. Gonzales, 402 F.3d 461, 466

(4th Cir. 2005), cert. denied, 546 U.S. 1169 (2006).            Accordingly,

we deny Dias’ petition for review of this issue.

            Moreover, we reject Dias’ contention that the immigration

judge and the Board improperly denied her discretionary asylum.

The       grant     of      discretionary       asylum        pursuant    to

8 C.F.R. § 208.13(b)(1)(iii) (2005) is only available to an asylum


      *
      Because Dias does not challenge the Board’s affirmance of the
denial of withholding of removal or CAT relief, we will not
consider the disposition of those claims. See 4th Cir. R. 34(b);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                     - 2 -
applicant who is not otherwise eligible for asylum because of a

fundamental change in circumstances or because safe relocation

within   the   applicant’s   country    of   origin   is   available   and

reasonable. See 8 C.F.R. § 208.13(b)(1)(I), (iii) (2005). Because

there was no finding that Dias had suffered past persecution, but

that changed circumstances or safe, reasonable relocation within

Sri Lanka prohibited her from receiving a grant of asylum, relief

under this regulation was simply not available.

           Accordingly, we deny the petition for review for the

reasons stated by the Board.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           PETITION DENIED




                                 - 3 -